Citation Nr: 0105103	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-22 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to service connection for a skin condition of 
the feet.

2.  Entitlement to an increased rating for bilateral pes 
planus, with strained right ankle, currently evaluated as 10 
percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from August 1953 to May 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Buffalo, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a rating in excess of 10 percent 
for the service-connected bilateral pes planus, with strained 
right ankle, and denied service connection for a skin 
condition of the feet.  


REMAND

Service Connection for a Skin Condition of the Feet

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In a statement dated in February 1999, the veteran reported 
that he received treatment from a private physician, Dr. 
Popovici, for a skin condition of the feet.  He reported that 
he applied an ointment to his feet each morning for a fungus.  
He claimed that his private doctor indicated that his skin 
condition was "common for people who have visited the Far 
East", and the veteran reported that he served in Korea from 
1954 to 1955.  He could not recall if he ever went on sick 
call for a fungal condition of his feet or for frostbite of 
his feet.  Treatment records from Dr. Popovici show that on 
several occasions the veteran was seen for "repeat diabetic 
foot care" and that "all areas [were] debrided down".  
Since it is unclear as to the nature and probable etiology of 
the veteran's reported skin condition of the feet, he should 
be scheduled for a VA examination in dermatology.  

The Board also notes that in April 1999 the veteran reported 
that he had received treatment for his feet at the Syracuse 
VA Hospital over the last 43 years, and that he was first 
seen there in 1956.  As VA treatment records are considered 
to be constructively of record, and may be relevant to the 
instant claim, the RO should obtain complete VA treatment 
records for the veteran.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Increased Rating for Bilateral Pes Planus, with Strained 
Right Ankle

The record reflects that service connection has been granted 
for bilateral pes planus, with strained right ankle, which 
has been rated 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276, which pertains to acquired 
flatfoot.  The Board notes, however, that the veteran's 
private podiatrist, Dr. Popovici indicated in October 1998 
that the diagnosis of pes planus is incorrect, and that the 
veteran suffers from osteoarthritic changes secondary to a 
fracture of the calcaneus (heel bone).  On VA examination in 
April 1999 the diagnosis was bilateral pes planus, but the VA 
examiner requested that office records of Dr. Popovici and 
recent foot films be obtained if a more specific or complete 
diagnosis was needed.  In a letter dated in October 1999, Dr. 
Popovici indicated that the veteran had a history of fracture 
of the calcaneus which occurred in the 1950s, which resulted 
in repetitive, low grade injuries to the subtalar joint, 
which essentially obliterated the subtalar joint.  Dr. 
Popovici reported that the veteran had "consequtive [sic] 
arthritic changes effecting the mid foot", and that his 
relative disability was extensive and progressive, and that 
quantitative sensory testing of the veteran's feet showed 
significant neuropathy.  

The Board notes that there appears to be a conflict in the 
medical evidence, and it is unclear as to the nature and 
severity of the veteran's service-connected bilateral foot 
disability.  The veteran should therefore be scheduled for a 
VA examination in podiatry to clarify these discrepancies.  
Although service connection was originally granted for 
bilateral pes planus, with strained right ankle, the VA 
examiner should be asked to clarify whether any additional 
foot pathology (such as osteoarthritis or neuropathy) may be 
related to service or the service-connected bilateral foot 
disability.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, VA 
or private, who have treated him for pes 
planus, a strained right ankle, and a skin 
condition of the feet, since 1999.  After 
securing the necessary releases, the RO 
should request copies of any previously 
unobtained medical records for association 
with the claims folder.  This should 
specifically include current treatment 
records from Dr. Popovici, and complete 
treatment records from the Syracuse VA 
Hospital, dating to 1956. 

2.  The veteran should be afforded a VA 
examination in dermatology to determine 
the nature and probable etiology of any 
skin condition of the feet.  The claims 
folder, including any additional treatment 
records associated with the file, must be 
available for review by the examiner prior 
to evaluating the veteran.  The examiner 
should express an opinion as to whether it 
is at least as likely as not that any skin 
condition of the feet may be related to 
the veteran's service.  The examiner 
should explain the rationale for any 
opinion(s) expressed.

3.  The veteran should be afforded a VA 
examination in podiatry to determine the 
nature and current severity of his 
service-connected bilateral foot 
disability, to include his pes planus and 
strained right ankle.  The claims folder, 
including any additional treatment records 
associated with the file, must be 
available for review by the examiner prior 
to evaluating the veteran.  The VA 
examiner should indicate the severity of 
the pes planus in each foot, and indicate 
whether there is marked deformity, pain on 
manipulation and use, swelling on use, or 
characteristic callosities in either foot.  
The examiner should also specify whether 
any other foot pathology, such as 
osteoarthritis or neuropathy, may be 
related to service or to the veteran's 
service-connected pes planus with strained 
right foot.  The examiner should explain 
the rationale for any opinion(s) 
expressed.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Following the completion of all 
development, the RO should review the 
veteran's claims based on all of the 
evidence of record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


